Title: From Louisa Catherine Johnson Adams to George Washington Adams, 22 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 22 July 1824
				
				Accept my congratulations my Dear George on your success in the performance of a task become unpleasant from its constant repetition and the almost impossibility of striking out something novel either to amuse or instruct—The line you adopted was very correct and gave more scope than the beaten topic’s usually appropriated to the day and avoided one of the evils into which fourth of July Orators are too apt to run unqualified abuse of a Nation to which with all our boasts of superiority we must still look up with respect and be proud to equal—I shall be happy to see the production when you have time to give us a peep into it—I rejoice to learnt that your dear venerable Grandfather was able to participate in the pleasures of the day and sanctioned by his approbation the effort which you happily atchieved—At Bedford we passed a quiet day and were scarcely sensible that exertions were usually made to give distinction to the fleeting hours and we drank Johns health in peace quiet and harmony a rare blessing on this great occasion which more frequently rouzes all the little passion’s of party animosity than produces feelings of gratitude for the benefits showerd on us by a benevolent and merciful Deity—My health was much benefited by my trip but although I have only been at home two days the damp heated atmosphere of this place seems to reproduce the complaints under which I laboured and I am already suffering from their effects—though slightly—Your Uncle Johnson is expected shortly and will stay with us until he has formed some plan for his future residence.Washington is very dull and there are no buildings going up and I do not perceive any improvements excepting the Pavements for which money was appropriated by Congress—Give my love to all our friends and be assured of the affection of Your Mother.
				
					L C. Adams
				
				
			